In an action by a wife for separation, a judgment was entered granting the wife a separation, awarding custody of the infant child of the parties to the wife with visitation rights to the husband, and directing the husband to pay $140 a week for the support and maintenance of the wife and the child. The wife appeals from so much of the judgment as allows $140 a week, as inadequate. The husband appeals from so much of said judgment as allows $140 a week, as excessive, and as fixes his custodial and visitation rights. Judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.